Gose, J.
(dissenting) — I thinlc that onr code, Bal. Code, § 5953, giving a lien for material furnished for steamers, vessels, and boats, contemplates a completed sale. The code, Bal. Code, § 4585 (P. C. § 6547), as amended by laws of 1903, p. 6, provides for the execution and filing of contracts “containing a conditional right to purchase.” Pursuant to the later statute, the appellant’s contract stipulated that: “It is agreed that Fairbanks-Morse Company does not relinquish its title to said property and that the title to said property shall remain in Fairbanks-Morse Company until fully paid for.” I do not think the case presents the question of waiver or of inconsistent liens, but that the point to be determined is whether the first statute referred to gives one a lien upon his own property. The failure of the vendor to file the contract for record within ten days made the sale absolute as to purchasers, incumbrancers and subsequent creditors in good faith, but did not change its nature between the vendor and the vendee. The contract was made in 1906 and was filed for record on the 18th day of July, 1908, and after the execution of the mortgage. The actual legal title to the property remained in the appellant until it commenced its action for a recovery of the purchase price and the foreclosure of the alleged statutory lien. By its own act it could not convert a legal title into a retroactive sale, and thus invoke the protection of the statute. In most of the cases relied upon in the majority opinion, the title had been expressly reserved as security, whereas, in the instant case, it was reserved absolutely until the property was paid for. They are therefore distinguishable.
In Peninsular General Elec. Co. v. Norris, 100 Mich. 496, 59 N. W. 151, the title seems to have been reserved, and the case supports the majority opinion. However, I do not think it correctly expounds the statute, and the question being res nova in this court, I feel constrained to dissent from the view expressed by the majority.
Fullerton, J., concurs with Gose, J.